Citation Nr: 0118464	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for service-connected lumbosacral strain.

2.  Entitlement to restoration of a 20 percent disability 
rating for service-connected impingement syndrome of the left 
shoulder (Minor).

3.  Entitlement to restoration of a 20 percent disability 
rating for service-connected impingement syndrome of the 
right shoulder (Major).

4.  Entitlement to restoration of a 20 percent disability 
rating for service-connected anterior cruciate ligament 
strain of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Houston, Texas.  In a 
December 1999 decision, the RO proposed to reduce the 
veteran's schedular disability rating for all of the service-
connected disabilities listed on the title page of this 
decision from 20 percent to 10 percent.  That proposal was 
made final in a May 2000 decision, which reduced the 
pertinent ratings from 20 percent to 10 percent, effective 
August 1, 2000.  Subsequently, the RO, as shown as part of a 
September 2000 rating decision, as well as discussed within a 
September 2000 statement of the case (SOC), determined that 
the proper date of the above-mentioned reductions was 
September 1, 2000.  

A videoconference hearing was conducted by the undersigned 
member of the Board in January 2001.  A copy of the 
transcript of that hearing is of record.


REMAND

The veteran contends that the 20 percent disability 
evaluations for his service-connected lumbosacral strain, 
impingement syndrome of the left shoulder, impingement 
syndrome of the right shoulder and anterior cruciate ligament 
strain of the left knee should be restored.

In this regard, there is no question that a disability rating 
may be reduced; the regulations note that "[o]ver a period 
of many years, a veteran's disability claim may require 
ratings in accordance with changes in laws, medical knowledge 
and his or her physical or mental condition."  38 C.F.R. § 
4.1 (2000).  However, the circumstances under which rating 
reductions can occur are limited pursuant to regulations 
promulgated by the Secretary of VA.  

Substantively, in determining whether a reduction in rating 
is proper, VA regulations provide that several general 
requirements must be followed.  First, in both the 
examination and evaluation, the disability must be viewed in 
relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1).  Second, reports of 
examination must be reconciled into a consistent picture so 
that the current rating accurately reflects the elements of 
disability present.  Id. (citing 38 C.F.R. § 4.2).  Third, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Id. at 421 (citing 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)).  Fourth, 
when any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13 (2000).  Finally, the 
law provides that "[t]he basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment."  38 C.F.R. 
§ 4.10 (2000).  Each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2000).  "Thus, in any rating-reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, supra, at 421.

As noted above, in a December 1999 decision the RO proposed 
to reduce the veteran's schedular disability ratings.  By 
letter, also dated in December 1999, the veteran was informed 
by the RO that he could submit other medical or other 
evidence to show that the reduction should not be made.  It 
was added that the best type of evidence to submit is a 
statement from a physician who recently treated or examined 
him.  The letter also informed the veteran that if the RO did 
not receive additional evidence from him within 60 days, it 
would reduce the veteran's evaluation.  

As previously indicated, the RO, in May 2000, informed the 
veteran that the schedular evaluations assigned for his back, 
shoulders, and left knee were all decreased from 20 percent 
to 10 percent.  This final reduction was noted to have been 
based upon a VA examination dated in July 1999 and VA MRI 
[magnetic imaging resonance] reports dated from July 1996 to 
November 1999.

However, the Board points out that private medical records, 
in the form of MRI reports containing diagnoses, were 
submitted by the veteran in response to the above-discussed 
December 1999 notification letter.  These medical records are 
shown to have been received by the RO in February 2000, 
within 60 days of the date in which the December 1999 letter 
was mailed to the veteran.  Of importance, the Board notes 
that while these private medical records are shown to have 
been considered by VA as part of the September 2000 SOC, 
these records were not considered in the course of the May 
2000 final reduction.  

The Board also notes that in the course of his January 2001 
hearing on appeal, the veteran testified that he had been 
treated by two private physicians, Dr. Chapman, his personal 
doctor, and Dr. Breeze, an orthopedic surgeon.  Review of the 
claims folder shows that the only private medical records so 
associated with the record are MRI reports dated in February 
2000 from Polly Ryon Memorial Hospital.  He also indicated 
that he had undergone physical therapy in the past.  As 
obtaining these private treatment records may prove 
beneficial in resolving the issues currently before the 
Board, an attempt should be made to do so.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, in noting that the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have not been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in various rating decisions, to include the 
decisions dated in December 1999 and May 2000, as well as the 
September 2000 SOC, as to the reasoning used by the RO to 
reduce his disability evaluation.  However, as discussed 
above, the veteran was not informed of all of the pertinent 
laws and regulations regarding his claims.  The Board 
concludes that the discussions in the rating decisions and 
SOC did not adequately act to inform him of the information 
and evidence needed concerning his claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As indicated above, the RO prepared a proposed 
rating-reduction decision in December 1999, which set forth 
all material facts and reasons, notified the veteran of the 
contemplated action, gave him 60 days to present additional 
evidence and 30 days to request a hearing.  The RO thereafter 
rendered a final rating reduction decision in May 2000.  See 
38 C.F.R. § 3.105(e), (i) (2000).  However, the veteran, in 
response to the December 1999 notification letter mailed to 
him by the RO, supplied VA with private medical records which 
are noted to have been received by the RO in February 2000, 
within the 60 days allowed to present additional evidence.  
Review of the May 2000 RO final reduction determination 
reveals that this evidence was not considered as part of the 
decision.  

As such, in order to comply with the statutory duty to 
assist, which includes obtaining medical records when 
necessary, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected 
disabilities at issue.  Specifically, the 
RO should seek to obtain all records 
associated with treatment afforded the 
veteran by Drs. Chapman and Breeze.  
Additionally, all records associated with 
treatment afforded the veteran at Polly 
Ryon Memorial Hospital should be 
obtained.  After securing any necessary 
release, the RO should attempt to obtain 
records of any treatment identified by 
the veteran which have not already been 
associated with record.  All records 
obtained should be added to the claims 
folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 3.105(e) and 3.344 (2000), as 
well as the case of Brown v. Brown, 5 Vet. 
App. 413 (1993).  If the RO finds that 
another VA medical examination is 
necessary in order to decide the claims, 
such examinations should be scheduled and 
conducted.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, which should contains the laws and regulations 
governing the reduction of evaluations and the restoration of 
a reduced evaluation, e.g., 38 C.F.R. §§ 3.105, 3.344 (2000).  
The requisite period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


